Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 3/6/2020. 
Claims 1-20 are pending. 
The Drawings filed on 3/6/2020 are noted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Perlman (US 2010/0166063). 
Regarding Claims 1, 8, 15: 
Regarding Claims 2, 9, 16: Perlman discloses receiving a selection of one of the plurality of thumbnail windows, the selection causing discontinuing of streaming of the user interface and beginning a streaming of a video stream associated with the selected thumbnail window, (Fig. 17, ¶ 253, selection of a particular game window causes discontinuing streaming of other thumbnail window videos). 
Regarding Claims 3, 10: Perlman discloses accessing an unscaled version of the video stream associated with the selected thumbnail window; encoding the unscaled version of the video stream; and streaming the unscaled version of the video stream that is encoded to the client device, wherein the unscaled version of the video stream replaces the user interface, (e.g. ¶¶ 200, 243, 250, Perlman makes explicit that some applications require video to be available at multiple resolutions wherein scaling is required to match client device resolution. However, in the event that the client device requires the same resolution, scaling is not required thus the claim is anticipated.) 
Regarding Claims 4, 11, 17: Perlman discloses arranging the plurality of thumbnail windows in an array in the user interface, (Fig. 16.) 
Regarding Claims 5, 12, 18: Perlman discloses wherein each of the plurality of thumbnail windows includes: a static image of a video frame of a video stream; or live images of video frames of the video stream; or delayed images of video frame of the video stream, (Fig. 16, ¶ 248). 
Regarding Claims 6, 13, 19: Perlman discloses: streaming the user interface that is encoded to a plurality of client devices of a plurality of spectators, (Fig. 16, ¶ 262.) 
Regarding Claims 7, 14, 20: Perlman discloses: receiving a request from the client device associated with a spectator to join game play of a video game associated with one of the plurality of thumbnail windows; and enabling control of a part of the game play of the video game by the spectator using control signals received from the client device, wherein the plurality of instances of applications is executing a plurality of video games, the plurality of instances of applications being executed in response to control signals associated with a plurality of players, (¶ 254.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis, can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715